Name: Commission Regulation (EC) No 437/95 of 28 February 1995 laying down detailed rules for granting a special refund for exports of poultrymeat sector products to certain third countries
 Type: Regulation
 Subject Matter: cooperation policy;  animal product;  foodstuff;  trade policy
 Date Published: nan

 No L 45/30 rENI Official Journal of the European Communities 1 . 3 . 95 COMMISSION REGULATION (EC) No 437/95 of 28 February 1995 laying down detailed rules for granting a special refund for exports of poultrymeat sector products to certain third countries for certificates after the fixing of a coefficient of reduc ­ tion ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by the Act of Accession of Austria, Finland and Sweden, and in parti ­ cular Articles 9 (3) and 15 thereof, Having regard to Council Regulation (EEC) No 2779/75 of 29 October 1975 laying down general rules for granting export refunds on poultrymeat and criteria for fixing the amount of such refunds (2), and in particular Article 7 (3) thereof, Whereas the purchase of certain quantities of poultrymeat products in the Community by Russia, Azerbaijan, Armenia, Georgia, Tajikistan , Uzbekistan, Albania, Angola and Iran should be facilitated ; whereas, to this end, provi ­ sion should be made for the grant of a special export refund for those destinations, provided that certain condi ­ tions are met ; Whereas provision should be made whereby refunds are fixed in advance for control purposes and, notwithstan ­ ding Article 1 of Commission Regulation (EEC) No 3652/81 of 18 December 1981 laying down special detailed rules for the application of the system of certifi ­ cates of advance fixing of refunds in the poultrymeat sector (3), as last amended by Regulation (EC) No 1 61 7/94 (4), the amount of the security should be increased and access of operators to this measure should be made subject to specific conditions in order to prevent speculative applications ; whereas it is appropriate to fix a deadline for the lodging of advance-fixing applications in order to accelerate the operations ; Whereas it is appropriate to provide for the necessary measures to ensure, in view of budgetary constraints, adherence to the total quantity of 40 000 tonnes and to lay down the details concerning the lodging of the advance-fixing applications and the delivery of certifi ­ cates ; Whereas it is appropriate, in the interest of the operators, to provide for the option of withdrawing the application Article 1 1 . A special refund shall be granted for products falling within refund nomenclature codes 0207 21 10 900 and 0207 21 90 190 , provided that the following conditions are met : (a) products must be exported for consumption in Russia, Azerbaijan, Armenia, Georgia, Tajikistan, Uzbekistan, Albania, Angola or Iran before 1 July 1995 ; (b) exporters must apply for advance fixing of the refund and notwithstanding Article 1 of Regulation (EEC) No 3652/81 the amount of the security for certificates of advance fixing of refunds shall be fixed at ECU 30 per 1 00 kilograms ; (c) applicants must prove to the satisfaction of the competent authorities in the Member States that they have exported not less than 500 tonnes (product weight) of products falling within the scope of Regula ­ tion (EEC) No 2777/75 in 1994 ; (d) licence applications must relate to at least 20 tonnes and to not more than 10 000 tonnes ; (e) Section 20 of the certificate application and the advance-fixing certificate shall contain one of the following references : 'Russia, Azerbaijan, Armenia, Georgia, Tajikistan, Uzbekistan, Albania, Angola, Iran ' ; (f) the certificate shall make it compulsory to export to one of the countries referred to in (a) ; (g) Section 22 of the certificate of advance fixing shall contain one of the following :  'Special refund for Russia, Azerbaijan, Armenia, Georgia, Tajikistan , Uzbekistan, Albania, Angola, Iran ; Regulation (EC) No 437/95', (  ) OJ No L 282, 1 . 11 . 1975, p. 77. (2 OJ No L 282, 1 . 11 . 1975, p. 90. (3) OJ No L 364, 19 . 12. 1981 , p . 19 . (&lt;) OJ No L 170, 4. 7. 1994, p. 12. 1 . 3 . 95 EN Official Journal of the European Communities No L 45/31 2. The conditions referred to at (a), (b) and (f) of para ­ graph 1 shall constitute primary requirements within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 ('). Article 2 1 . The applications for certificates provided for in Article 1 ( 1 ) (b) shall be lodged with the competent authorities on Monday and Tuesday of every week. 2. Notwithstanding the second indent of Article 5 of Regulation (EEC) No 3652/81 , Member States shall communicate to the Commission on Wednesday of every week the list of certificates of advance fixing of refunds requested on the two days designated in paragraph 1 , while indicating the number ' of this Regulation. compliance with the quantity provided for, and in parti ­ cular :  decide to stop the delivery of certificates,  decide that applications lodged after a certain date shall not be accepted,  set a single percentage by which the quantities in the applications lodged after a certain date, are accepted. Where this percentage is less than 50 % the Commis ­ sion may decide not to award the quantities applied for, and to release the securities. Article 4 Where the Commission makes use of the option provided for in the first sentence of the third indent of Article 3, the exporter may withdraw his request for certificates within ten working days after the publication of the single percentage of acceptance in the Official Journal of the European Communities, if the application of this rate leads to the fixing of a quantity of less than 20 tonnes. The corresponding security shall be released immediately. Article 5 This Regulation shall enter into force on 1 March 1995. Article 3 Once the total quantity in respect of which certificates have been applied for reaches 40 000 tonnes, the Commission may take the necessary steps to ensure This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 205, 3 . 8 . 1985, p. 5 .